(Slip Opinion)              OCTOBER TERM, 2012                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

DAN’S CITY USED CARS, INC., DBA DAN’S CITY AUTO
               BODY v. PELKEY

  CERTIORARI TO THE SUPREME COURT OF NEW HAMPSHIRE

       No. 12–52. Argued March 20, 2013—Decided May 13, 2013
The Federal Aviation Administration Authorization Act of 1994
  (FAAAA) preempts state laws “related to a price, route, or service of
  any motor carrier . . . with respect to the transportation of property.”
  49 U.S. C. §14501(c)(1). This provision borrows from the Airline De-
  regulation Act of 1978 (ADA), which preempts state laws “related to a
  price, route, or service of an air carrier,” §41713(b)(1), but it adds the
  important qualification, “with respect to transportation of property.”
     Plaintiff-respondent Pelkey brought suit in New Hampshire Supe-
  rior Court, alleging that defendant-petitioner Dan’s City Used Cars
  (Dan’s City), a towing company, took custody of his car after towing it
  from his landlord’s parking lot without Pelkey’s knowledge, failed to
  notify him of its plan to auction the car, held an auction despite
  Pelkey’s notice that he wanted to reclaim the car, and eventually
  traded the car away without compensating Pelkey for the loss of his
  vehicle. In disposing of his car, Pelkey further alleged, Dan’s City did
  not meet the requirements contained in chapter 262 of the New
  Hampshire Revised Statutes Annotated, which regulates the disposal
  of abandoned vehicles by a “storage company.” Dan’s City’s miscon-
  duct, Pelkey charged, both violated New Hampshire’s Consumer Pro-
  tection Act and breached the towing company’s statutory and com-
  mon-law duties as a bailee to use reasonable care while in possession
  of a bailor’s property. The court granted summary judgment to Dan’s
  City, concluding that the FAAAA preempted Pelkey’s claims. The
  New Hampshire Supreme Court reversed. It held the FAAAA’s
  preemption clause inapplicable because Pelkey’s claims related to
  Dan’s City’s conduct in disposing of his car post-storage, not to con-
  duct concerning “the transportation of property,” or a towing com-
  pany’s “service.”
2             DAN’S CITY USED CARS, INC. v. PELKEY

                                 Syllabus

Held: Section 14501(c)(1) does not preempt state-law claims stemming
 from the storage and disposal of a towed vehicle. Pp. 7–13.
    (a) Where Congress has superseded state legislation by statute,
 this Court’s task is to “identify the domain expressly pre-empted,”
 Lorillard Tobacco Co. v. Reilly, 533 U.S. 525, 541, focusing first on
 the statutory language, CSX Transp., Inc. v. Easterwood, 507 U.S.
658, 664. In Rowe v. New Hampshire Motor Transp. Assn., 552 U.S.
364, 370, this Court’s reading of §14501(c)(1) was informed by deci-
 sions interpreting parallel language in the ADA’s preemption clause.
 Thus, the Court held, the phrase “related to” embraces state laws
 “having a connection with or reference to” carrier “ ‘rates, routes, or
 services,’ ” whether directly or indirectly. Ibid. At the same time, the
 breadth of the words “related to” does not mean that the preemption
 clause should be read with an “uncritical literalism.” New York State
 Conference of Blue Cross & Blue Shield Plans v. Travelers Ins. Co.,
 514 U.S. 645, 655–656. The Court has cautioned that §14501(c)(1)
 does not preempt state laws affecting carrier prices, routes, and ser-
 vices “in only a ‘tenuous, remote, or peripheral . . . manner.’ ” Rowe,
 552 U. S., at 371. Pp. 7–8.
    (b) Pelkey’s state-law claims escape preemption because they are
 “related to” neither the “transportation of property” nor the “service”
 of a motor carrier. Although §14501(c)(1) otherwise tracks the ADA’s
 air-carrier preemption provision, the FAAAA formulation’s one con-
 spicuous alteration—addition of the words “with respect to the trans-
 portation of property”—significantly limits the FAAAA’s preemptive
 scope. It is not sufficient for a state law to relate to the “price, route,
 or service” of a motor carrier in any capacity; the law must also con-
 cern a motor carrier’s “transportation of property.” Title 49 defines
 “transportation,” in relevant part, as “services related to th[e] move-
 ment” of property, “including arranging for . . . storage [and] han-
 dling.” §13102(23)(B). Pelkey’s Consumer Protection Act and negli-
 gence claims are not “related to th[e] movement” of his car. Chapter
 262 regulates the disposal of vehicles once their transportation—
 here, by towing—has ended. Pelkey seeks redress only for conduct
 occurring after the car ceased moving and was stored. Dan’s City
 maintains that because §13102(23)(B)’s definition of “transportation”
 includes “storage” and “handling,” Pelkey’s claims fall within
 §14501(c)(1)’s preemptive ambit. But “storage” and “handling” fit
 within §13102(23)(B)’s definition only when those services “relat[e] to
 th[e] movement” of property. Thus temporary storage of an item in
 transit en route to its final destination qualifies as “transportation,”
 but permanent storage does not. Here, no storage occurred in the
 course of transporting Pelkey’s vehicle.
    Pelkey’s claims are also unrelated to a “service” a motor carrier
                     Cite as: 569 U. S. ____ (2013)                     3

                                Syllabus

  renders its customers. The transportation service Dan’s City pro-
  vided—removal of Pelkey’s car from his landlord’s parking lot—did
  involve the movement of property, but that service ended months be-
  fore the conduct on which Pelkey’s claims are based. Because chapter
  262, on which Pelkey relies, addresses “storage compan[ies]” and
  “garage owner[s] or keeper[s],” not transportation activities, it has
  neither a direct nor an indirect connection to transportation services
  a motor carrier offers its customers. See Rowe, 552 U. S., at 371.
     The conclusion that state-law claims regarding disposal of towed
  vehicles are not preempted is in full accord with Congress’ purpose in
  enacting §14501(c)(1), which was to displace “a State’s direct substi-
  tution of its own governmental commands for ‘competitive market
  forces’ in determining . . . the services that motor carriers will pro-
  vide.” Id., at 372. The New Hampshire prescriptions Pelkey invokes
  hardly constrain participation in interstate commerce by requiring a
  motor carrier to offer services not available in the market. Nor do
  they “freez[e] into place services that carriers might prefer to discon-
  tinue in the future.” Ibid. Pp. 8–11.
     (c) Dan’s City’s additional arguments in favor of preemption are not
  persuasive. Dan’s City contends that because none of Pelkey’s claims
  fit within the exceptions to preemption detailed in 49 U.S. C.
  §§14501(c)(2), (3), and (5), his claims must be preempted. But excep-
  tions, while sometimes a helpful interpretive guide, do not in them-
  selves delineate the scope of the rule. Here, the exceptions identify
  matters a State may regulate when it would otherwise be precluded
  from doing so, but they do not control more than that.
     Dan’s City also maintains that Pelkey’s claims are “related to” its
  towing service because selling Pelkey’s car was the means by which
  Dan’s City obtained payment for the tow. If such state-law claims
  were preempted, no law would govern resolution of a non-contract-
  based dispute arising from a towing company’s disposal of a vehicle
  previously towed or afford a remedy for wrongful disposal. No such
  design can be attributed to a rational Congress. See Silkwood v.
  Kerr-McGee Corp., 464 U.S. 238, 251. Pp. 11–13.
163 N. H. 483, 44 A.3d 480, affirmed.

  GINSBURG, J., delivered the opinion for a unanimous Court.
                       Cite as: 569 U. S. ____ (2013)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                   No. 12–52
                                  _________________


DAN’S CITY USED CARS, INC., DBA DAN’S CITY AUTO
     BODY, PETITIONER v. ROBERT PELKEY
    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF

                    NEW HAMPSHIRE

                                [May 13, 2013] 


   JUSTICE GINSBURG delivered the opinion of the Court.
   This case concerns the preemptive scope of a provision
of the Federal Aviation Administration Authorization Act
of 1994 (FAAAA or Act) applicable to motor carriers. Codi-
fied at 49 U.S. C. §14501(c)(1), the provision reads:
    “[A] State . . . may not enact or enforce a law, regula-
    tion, or other provision having the force and effect of
    law related to a price, route, or service of any motor
    carrier . . . with respect to the transportation of
    property.”
Plaintiff-respondent Robert Pelkey brought suit under
New Hampshire law against defendant-petitioner Dan’s
City Used Cars (Dan’s City), a towing company. Pelkey al-
leged that Dan’s City took custody of his car after towing
it without Pelkey’s knowledge, failed to notify him of its
plan to auction the car, held an auction despite Pelkey’s
communication that he wanted to arrange for the car’s
return, and eventually traded the car away without com-
pensating Pelkey for the loss of his vehicle.
   Disposal of abandoned vehicles by a “storage company”
is regulated by chapter 262 of the New Hampshire Revised
2          DAN’S CITY USED CARS, INC. v. PELKEY

                     Opinion of the Court

Statutes Annotated. See N. H. Rev. Stat. Ann. §§262:31 to
262:40–c (West 2004 and 2012 West Cum. Supp.). Dan’s
City relied on those laws to dispose of Pelkey’s vehicle
for nonpayment of towing and storage fees. According to
Pelkey, however, Dan’s City failed to comply with New
Hampshire’s provisions governing the sale of stored vehi-
cles and the application of sale proceeds. Pelkey charged
that Dan’s City’s disposal of his car without following the
requirements contained in chapter 262 violated the New
Hampshire Consumer Protection Act, §358–A:2 (West
2009), as well as Dan’s City’s statutory and common-law
duties as bailee to exercise reasonable care while in pos-
session of a bailor’s property.
  We hold, in accord with the New Hampshire Supreme
Court, that state-law claims stemming from the storage
and disposal of a car, once towing has ended, are not
sufficiently connected to a motor carrier’s service with
respect to the transportation of property to warrant pre-
emption under §14501(c)(1). The New Hampshire law in
point regulates no towing services, no carriage of prop-
erty. Instead, it trains on custodians of stored vehicles
seeking to sell them. Congress did not displace the State’s
regulation of that activity by any federal prescription.
                             I

                            A

  The Airline Deregulation Act of 1978 (ADA), 92 Stat.
1705, largely deregulated the domestic airline industry.
In keeping with the statute’s aim to achieve “maximum
reliance on competitive market forces,” id., at 1706, Con-
gress sought to “ensure that the States would not undo
federal deregulation with regulation of their own.” Mo-
rales v. Trans World Airlines, Inc., 504 U.S. 374, 378
(1992). Congress therefore included a preemption provi-
sion, now codified at 49 U.S. C. §41713(b)(1), prohibiting
States from enacting or enforcing any law “related to a
                     Cite as: 569 U. S. ____ (2013)                    3

                          Opinion of the Court

price, route, or service of an air carrier.”
    Two years later, the Motor Carrier Act of 1980, 94
Stat. 793, extended deregulation to the trucking industry.
Congress completed the deregulation 14 years thereafter,
in 1994, by expressly preempting state trucking regula-
tion. Congress did so upon finding that state governance
of intrastate transportation of property had become “un-
reasonably burden[some]” to “free trade, interstate com-
merce, and American consumers.” Columbus v. Ours Ga-
rage & Wrecker Service, Inc., 536 U.S. 424, 440 (2002)
(citing FAAAA §601(a)(1), 108 Stat. 1605). Borrowing
from the ADA’s preemption clause, but adding a new
qualification, §601(c) of the FAAAA supersedes state laws
“related to a price, route, or service of any motor carrier
. . . with respect to the transportation of property.” 108
Stat. 1606, now codified at 49 U.S. C. §14501(c)(1) (em-
phasis added).1 The Act exempts certain measures from
its preemptive scope, including state laws regulating
motor vehicle safety, size, and weight; motor carrier in-
surance; and the intrastate transportation of household
goods. §§14501(c)(2)(A)–(B). Also exempted from preemp-
tion are state laws “relating to the price” of “vehicle trans-
portation by a tow truck,” if towing occurs without prior
consent of the vehicle owner. §14501(c)(2)(C).
    This case involves the interaction between the FAAAA’s
preemption clause and the State of New Hampshire’s
regulation of the removal, storage, and disposal of aban-
doned motor vehicles. Chapter 262 of the New Hampshire
Revised Statutes Annotated establishes procedures by
——————
   1 The term “motor carrier” is defined as “a person providing motor

vehicle transportation for compensation.” 49 U.S. C. §13102(14) (2006
ed., Supp. V). We have previously recognized that tow trucks qualify
as “motor carriers” under §14501(c)(1). Columbus v. Ours Garage &
Wrecker Service, Inc., 536 U.S. 424, 430 (2002). Dan’s City’s qualifica-
tion as a motor carrier under the FAAAA is uncontested by the parties.
See Brief for Petitioner i; Brief for Respondent 18.
4           DAN’S CITY USED CARS, INC. v. PELKEY

                       Opinion of the Court

which an “authorized official” or the “owner . . . of any
private property . . . on which a vehicle is parked without
permission” may arrange to have the vehicle towed and
stored. N. H. Rev. Stat. Ann. §§262:31 to 262:34, 262:40–
a(I). It generally makes the owner of a towed vehicle
responsible for reasonable removal and storage fees. See
§262:33(I) (reasonable removal and storage charges “shall
be a lien against the vehicle which shall be paid by the
owner”); §262:33(II) (owner entitled to recover vehicle
after “payment of all reasonable towing and storage
charges”); §262:40–a(II) (owner of a vehicle towed from a
parking lot or parking garage is responsible for “removal
and storage charges” when the lot or garage conspicuously
posts notice of parking restrictions).
  Under chapter 262, the custodian of a car that remains
unclaimed for 30 days following a tow may dispose of the
vehicle upon compliance with notice requirements.
§§262:36–a(I), (II). A “garage owner or keeper” must post
notices of an impending sale in public places and provide
mail notice to the vehicle owner whenever the owner’s
address may “be ascertained . . . by the exercise of reason-
able diligence.” §262:38. If a towed vehicle is not fit
for legal use, its custodian need not provide individual
or public notice prior to disposal, and sale of the vehicle
may occur upon written notice to and approval from
New Hampshire’s Department of Public Safety. §262:36–
a(III).2
  On compliance with the statutory requirements, the
custodian of a stored vehicle may sell the vehicle by public
auction at its place of business. §262:37. The storage
company may use the sale proceeds to pay “the amount
of the liens and the reasonable expenses incident to the
——————
  2 Section 262:36–a has been amended since April 2007, when Dan’s

City’s alleged misconduct occurred. The amendments do not bear on
the outcome of this case.
                  Cite as: 569 U. S. ____ (2013)            5

                      Opinion of the Court

sale.” §262:39 (West 2004). Remaining proceeds are
payable “to the [vehicle’s] owner . . . if claimed at any time
within one year from the date of sale.” Ibid.
                              B
   The landlord of the apartment complex in which Pelkey
lived required tenants to remove their cars from the park-
ing lot in the event of a snowstorm, so that the snow could
be cleared. Pelkey’s 2004 Honda Civic remained in the
lot during and after a February 2007 snowstorm. At the
landlord’s request, Dan’s City towed and stored the vehi-
cle. Confined to his bed with a serious medical condition,
Pelkey did not know his car had been towed. Soon after
removal of his car, Pelkey was admitted to the hospital for
a procedure to amputate his left foot, during which he
suffered a heart attack. He remained under hospital care
until his discharge on April 9, 2007.
   Unaware of Pelkey’s identity or illness, Dan’s City
sought permission from New Hampshire’s Department of
Public Safety to sell the Honda at auction without notice.
In response, the department identified Pelkey as the last
known owner of the vehicle. Dan’s City wrote to Pelkey,
notifying him that it had towed and was storing his car.
When the post office returned the letter, checking the box
“moved, left no address,” Dan’s City scheduled an auction
for April 19. Meanwhile, in the days following Pelkey’s
discharge from the hospital, his attorney learned from
counsel for the apartment complex that the car had been
towed by Dan’s City and was scheduled to be sold at pub-
lic auction. On April 17, Pelkey’s attorney informed
Dan’s City that Pelkey wanted to pay any charges owed and
reclaim his vehicle. Dan’s City nevertheless proceeded
with the auction. Attracting no bidders, Dan’s City later
disposed of the car by trading it to a third party. Pelkey
was not notified in advance of the trade, and has received
no proceeds from the sale.
6            DAN’S CITY USED CARS, INC. v. PELKEY

                         Opinion of the Court

  Pelkey brought suit against Dan’s City in New Hamp-
shire Superior Court. He alleged that Dan’s City violated
the New Hampshire Consumer Protection Act, N. H.
Rev. Stat. Ann. §358–A:2, by failing to comply with chap-
ter 262’s requirements for disposal of stored vehicles, mak-
ing false statements about the condition and value of his
Honda, and proceeding with the auction despite notice
that Pelkey wanted to reclaim the car.3 He also alleged
that Dan’s City negligently breached both statutory and
common-law duties as a bailee to use reasonable care in
disposing of the car. Granting summary judgment to
Dan’s City, the New Hampshire Superior Court concluded
that Pelkey’s claims were preempted by the FAAAA.
  The New Hampshire Supreme Court reversed. It held
the FAAAA’s preemption clause, 49 U.S. C. §14501(c)(1),
inapplicable because Pelkey’s claims related to Dan’s
City’s conduct in disposing of his Honda post-storage, not
to conduct concerning “the transportation of property.”
163 N. H. 483, 490–493, 44 A.3d 480, 487–489 (2012)
(emphasis deleted). Alternatively, the court ruled that,
even if Pelkey’s claims could be said to concern the trans-
portation of property, they did not “sufficiently relat[e] to a
towing company’s ‘service’ to be preempted.” Id., at 493,
44 A. 3d, at 490.
  We granted certiorari to resolve a division of opinion in
state supreme courts on whether 49 U.S. C. §14501(c)(1)
preempts a vehicle owner’s state-law claims against a
towing company regarding the company’s post-towing
——————
    3 The
        Consumer Protection Act makes it unlawful for “any person to
use any unfair method of competition or any unfair or deceptive act or
practice in the conduct of any trade or commerce within” New Hamp-
shire. N. H. Rev. Stat. Ann. §358–A:2 (West 2009). It authorizes a
private claim for damages and equitable relief; for a willful or knowing
violation, the Act allows the plaintiff to recover “as much as 3 times,
but not less than 2 times,” actual damages. §358–A:10(I) (2012 West
Cum. Supp.).
                  Cite as: 569 U. S. ____ (2013)             7

                      Opinion of the Court

disposal of the vehicle. 568 U. S. ___ (2012). Compare 163
N. H. 483, 44 A.3d 480 (this case), with Weatherspoon v.
Tillery Body Shop, Inc., 44 So. 3d 447, 458 (Ala. 2010)
(§14501(c)(1) preempts state statutory and common-law
claims arising out of storage and sale of a towed vehicle).
                                II

                                A

    Where, as in this case, Congress has superseded state
legislation by statute, our task is to “identify the domain
expressly pre-empted.” Lorillard Tobacco Co. v. Reilly, 533
U.S. 525, 541 (2001). To do so, we focus first on the
statutory language, “which necessarily contains the best
evidence of Congress’ pre-emptive intent.” CSX Transp.,
Inc. v. Easterwood, 507 U.S. 658, 664 (1993).
    The FAAAA’s preemption clause prohibits enforcement
of state laws “related to a price, route, or service of any
motor carrier . . . with respect to the transportation of
property.” 49 U.S. C. §14501(c)(1). In Rowe v. New
Hampshire Motor Transp. Assn., 552 U.S. 364, 370 (2008),
our reading of this language was informed by decisions
interpreting the parallel language in the ADA’s preemp-
tion clause. The phrase “related to,” we said, embraces
state laws “having a connection with or reference to”
carrier “ ‘rates, routes, or services,’ ” whether directly or
indirectly. Ibid. (quoting Morales, 504 U. S., at 384; em-
phasis deleted). See also id., at 383 (“ordinary meaning of
. . . words [‘related to’] is a broad one,” thus ADA’s use of
those words “expresses a broad pre-emptive purpose”).
    At the same time, the breadth of the words “related to”
does not mean the sky is the limit. We have refused to
read the preemption clause of the Employee Retirement
Income Security Act of 1974, 29 U.S. C. §1144(a), which
supersedes state laws “relate[d] to any employee benefit
plan,” with an “uncritical literalism,” else “for all practical
purposes pre-emption would never run its course.” New
8            DAN’S CITY USED CARS, INC. v. PELKEY

                         Opinion of the Court

York State Conference of Blue Cross & Blue Shield Plans
v. Travelers Ins. Co., 514 U.S. 645, 655–656 (1995) (inter-
nal quotation marks omitted). And we have cautioned
that §14501(c)(1) does not preempt state laws affecting
carrier prices, routes, and services “in only a ‘tenuous,
remote, or peripheral . . . manner.’ ” Rowe, 552 U. S., at
371 (quoting Morales, 504 U. S., at 390).
                               B
  The New Hampshire Supreme Court concluded that
Pelkey’s state-law claims are “related to” neither the
“transportation of property” nor the “service” of a motor
carrier. We agree.
  Pelkey’s claims escape preemption, we hold, because
they are not “related to” the service of a motor carrier
“with respect to the transportation of property.”
§14501(c)(1). Although §14501(c)(1) otherwise tracks the
ADA’s air-carrier preemption provision, see Rowe, 552
U. S., at 370, the FAAAA formulation contains one con-
spicuous alteration—the addition of the words “with re-
spect to the transportation of property.” That phrase
“massively limits the scope of preemption” ordered by the
FAAAA. Ours Garage, 536 U. S., at 449 (SCALIA, J., dis-
senting).4 As the New Hampshire Supreme Court correctly
understood, for purposes of FAAAA preemption, it is not
sufficient that a state law relates to the “price, route, or
service” of a motor carrier in any capacity; the law must
also concern a motor carrier’s “transportation of property.”
See 163 N. H., at 490, 44 A. 3d, at 487.
  Title 49 defines “transportation,” in relevant part, as
“services related to th[e] movement” of property, “includ-
ing arranging for, receipt, delivery, elevation, transfer in
transit, refrigeration, icing, ventilation, storage, handling,
——————
  4 Although this statement appears in the Ours Garage dissent, noth-

ing in the Court’s opinion in that case is in any way inconsistent with
the dissent’s characterization of §14501(c)(1).
                 Cite as: 569 U. S. ____ (2013)           9

                     Opinion of the Court

packing, unpacking, and interchange of passengers and
property.” §13102(23)(B). Pelkey’s Consumer Protection
Act and negligence claims are not “related to th[e] move-
ment” of his car. Ibid. (emphasis added). He charges
Dan’s City with failure to comply with chapter 262 and
neglect of its statutory and common-law duties of care as
a bailee of his stored vehicle. Chapter 262 does not limit
when, where, or how tow trucks may be operated. The
Chapter regulates, instead, the disposal of vehicles once
their transportation—here, by towing—has ended. Pelkey
does not object to the manner in which his car was moved
or the price of the tow; he seeks redress only for conduct
subsequent to “transportation,” conduct occurring after
the car ceased moving and was stored.
   Dan’s City maintains that because §13102(23)(B)’s
definition of “transportation” includes “storage” and “han-
dling,” Pelkey’s claims, which do concern the storage and
handling of his car, fall within §14501(c)(1)’s preemp-
tive ambit. Dan’s City overlooks, however, that under
§13102(23)(B), services such as “storage” and “handling”
fit within the definition of “transportation” only when
those services “relat[e] to th[e] movement” of property.
Temporary storage of an item in transit en route to its
final destination relates to the movement of property and
therefore fits within §13102(23)(B)’s definition. But prop-
erty stored after delivery is no longer in transit. Cf. 49
CFR §375.609 (2012) (distinguishing between “storage-in-
transit” and “permanent storage” (regulation of Federal
Motor Carrier Safety Administration)). Here, no storage
occurred in the course of transporting Pelkey’s vehicle.
Dan’s City’s storage of Pelkey’s car after the towing job
was done, in short, does not involve “transportation” with-
in the meaning of the federal Act.
   Pelkey’s claims also survive preemption under
§14501(c)(1) because they are unrelated to a “service” a
motor carrier renders its customers. The transportation
10           DAN’S CITY USED CARS, INC. v. PELKEY

                          Opinion of the Court

service Dan’s City provided was the removal of Pelkey’s
car from his landlord’s parking lot. That service, which
did involve the movement of property, ended months
before the conduct on which Pelkey’s claims are based.
His claims rely on New Hampshire’s abandoned vehicle
disposal regime, prescribed in chapter 262, for the rules
governing Dan’s City’s conduct.5 Chapter 262 addresses
“storage compan[ies]” and “garage owner[s] or keeper[s],”
not transportation activities.       See N. H. Rev. Stat.
Ann. §§262:36–a, 262:38. Unlike Maine’s tobacco delivery
regulations at issue in Rowe, chapter 262 has neither a
direct nor an indirect connection to any transportation
services a motor carrier offers its customers. See 552
U. S., at 371. We need not venture an all-purposes defini-
tion of transportation “service[s]” in order to conclude that
state-law claims homing in on the disposal of stored vehi-
cles fall outside §14501(c)(1)’s preemptive compass.
   Our conclusion that state-law claims regarding disposal
of towed vehicles are not preempted is in full accord
with Congress’ purpose in enacting §14501(c)(1). Concerned
that state regulation “impeded the free flow of trade,
traffic, and transportation of interstate commerce,” Con-
gress resolved to displace “certain aspects of the State
regulatory process.” FAAAA §601(a), 108 Stat. 1605 (em-
phasis added). The target at which it aimed was “a State’s
direct substitution of its own governmental commands for
competitive market forces in determining (to a signifi-
cant degree) the services that motor carriers will pro-
vide.” Rowe, 552 U. S., at 372 (internal quotation marks
omitted).
   Pelkey’s claims are far removed from Congress’ driving
——————
  5 The parties dispute whether, as Pelkey alleges, conduct that violates

chapter 262 may qualify as an unfair or deceptive act or practice
proscribed by New Hampshire’s Consumer Protection Act. This dispute
turns on interpretation of state law, a matter on which we express no
opinion.
                 Cite as: 569 U. S. ____ (2013)           11

                     Opinion of the Court

concern. He sued under state consumer protection and
tort laws to gain compensation for the alleged unlawful
disposal of his vehicle. The state laws in question hardly
constrain participation in interstate commerce by requir-
ing a motor carrier to offer services not available in the
market. Nor do the state laws invoked by Pelkey “freez[e]
into place services that carriers might prefer to discon-
tinue in the future.” Ibid. New Hampshire’s laws on dis-
posal of stored vehicles, moreover, will not open the way for
“a patchwork of state service-determining laws, rules, and
regulations.” Id., at 373. As Dan’s City concedes, aban-
doned vehicle laws like chapter 262 “do not hamper the
operations of tow truckers” and “are not the kind of bur-
densome state economic regulation Congress sought to
preempt.” Reply Brief 21.
                              C
   Dan’s City advances two further arguments in favor of
preemption. First, Dan’s City contends that Congress’
enumeration of exceptions to preemption, detailed in 49
U.S. C. §§14501(c)(2), (3), and (5), permits state regula-
tion of motor carriers only when the State’s law comes
within a specified exception. Because Pelkey’s claims do
not fit within any exception to preemption, Dan’s City
urges, those claims must be preempted. This argument
exceeds sensible bounds. Exceptions to a general rule,
while sometimes a helpful interpretive guide, do not in
themselves delineate the scope of the rule. The exceptions
to §14501(c)(1)’s general rule of preemption identify mat-
ters a State may regulate when it would otherwise be
precluded from doing so, but they do not control more than
that.
   An example may clarify the point. Section 14501(c) does
not exempt zoning regulations. Such laws, however, “are
peculiarly within the province of state and local legislative
authorities.” Warth v. Seldin, 422 U.S. 490, 508, n. 18
12            DAN’S CITY USED CARS, INC. v. PELKEY

                           Opinion of the Court

(1975). It is hardly doubtful that state or local regulation
of the physical location of motor-carrier operations falls
outside the preemptive sweep of §14501(c)(1). That is so
because zoning ordinances ordinarily are not “related to
a price, route, or service of any motor carrier . . . with re-
spect to the transportation of property.” §14501(c)(1). The
same is true of New Hampshire’s regulation of the dis-
posal of stored vehicles.
   Dan’s City, in a second argument, urges otherwise.
Pelkey’s claims, Dan’s City maintains, are “related to” the
towing service it rendered because selling Pelkey’s car was
the means by which Dan’s City obtained payment for the
tow. But if such state-law claims are preempted, no law
would govern resolution of a non-contract-based dispute
arising from a towing company’s disposal of a vehicle
previously towed or afford a remedy for wrongful disposal.
Federal law does not speak to these issues.6 Thus, not
only would the preemption urged by Dan’s City leave
vehicle owners without any recourse for damages, it would
eliminate the sole legal authorization for a towing com-
pany’s disposal of stored vehicles that go unclaimed. No
such design can be attributed to a rational Congress. See
Silkwood v. Kerr-McGee Corp., 464 U.S. 238, 251 (1984)
(“It is difficult to believe that Congress would, without
comment, remove all means of judicial recourse for those
injured by illegal conduct.”).
   In sum, Dan’s City cannot have it both ways. It cannot
rely on New Hampshire’s regulatory framework as author-
ization for the sale of Pelkey’s car, yet argue that Pelkey’s
claims, invoking the same state-law regime, are preempted.
——————
   6 There is an exception to Congress’ silence, but it is of no aid to Dan’s

City: The Act spares from preemption laws “relating to the price of for-
hire motor vehicle transportation by a tow truck, if such transportation
is performed [as it was here] without the prior consent or authorization
of the owner or operator of the motor vehicle.”                  49 U.S. C.
§14501(c)(2)(C).
                 Cite as: 569 U. S. ____ (2013)         13

                     Opinion of the Court

New Hampshire’s legislation on abandoned vehicles gave
rise to Pelkey’s debt and established the conditions under
which Dan’s City could collect on that debt by selling
Pelkey’s Honda. See N. H. Rev. Stat. Ann. §§262:33,
262:36–a, 262:40–a; supra, at 3–5. Pelkey’s claims, at-
tacking Dan’s City’s conduct in disposing of the vehicle,
rest on the very same provisions. See Brief for Petitioner
41 (“All of the alleged wrongful conduct of Dan’s City was
part of the state sanctioned and regulated process for
disposing of abandoned vehicles under Ch. 262.”).
                        *    *  *
  For the reasons stated, we hold that 49 U.S. C.
§14501(c)(1) does not preempt state-law claims for dam-
ages stemming from the storage and disposal of a towed
vehicle. The judgment of the New Hampshire Supreme
Court is therefore affirmed.
                                         It is so ordered.